Per Curiam:

This is a proceeding in error from an order awarding a mandamus against the mayor and council of Atchison requiring them to make provision for the payment of a judgment against the city. The objections urged to the proceedings are purely technical. No substantial reason is shown why such provision ought not to have been made sooner, or why it should not now be required, or why the damages allowed should be disturbed. The order of the trial ‘court is affirmed, but as some of the dates named therein for action to be taken have now passed the cause will be remanded that such changes may be made as to render it effective.